In actions, inter alia, to recover damages for breach of contract, plaintiff in action No. 1 appeals from an order of the Supreme Court, Kings County (Scholnick, J.), dated January 17, 1985, which denied his motion for consolidation.
*517Order reversed, with costs, and motion granted to the extent that the actions are directed to be tried jointly.
In each of these actions for specific performance or, in the alternative, to recover damages for breach of contract, the plaintiff purports to be the contract vendee of a parcel of realty owned by Securan Realty Corp., a defendant in each lawsuit. Each plaintiff thus has an interest in the outcome of the other’s action, and resolution of the matters will involve, in part, a determination of whether Joseph Cohen’s "letter of understanding”, which was executed one month before Ezra Ashkenazi’s contract, was a valid contract of sale. Special Term denied the motion for consolidation without any explanation. The interests of judicial economy mandate that the actions be tried jointly. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.